SHORTELL LAW LLC
Caitlin Shortell ABA # 0401025
911 W. 8th Avenue, Suite 204
Anchorage, Alaska 99501
Telephone: (907) 272-8181
Facsimile: 1 (888) 979-6148
cs.sgalaw@gmail.com

Heather Gardner ABA # 0111079
645 G Street, Suite 100-754
Anchorage, Alaska 99501
Telephone: (907) 375-8776
Facsimile: 1 (888) 526-6608
hgardnerlaw@gmail.com

Counsel for Plaintiffs

   IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of herself
and others similarly situated, MEGAN E.       )
HODGE, on behalf of herself and on behalf of )
her minor children, I.H. and B.H., and others )
similarly situated,
                                            Plaintiffs,
         vs.

MICHAEL DUNLEAVY, in his official
capacity of Governor of the State of Alaska,
KEVIN CLARKSON, in his official capacity as
Attorney General of the State of Alaska, MIKE
BARNHILL, in his official capacity as Interim
Commissioner of the State of Alaska,
Department of Revenue, ANNE WESKE, in her
official capacity as Director of the Permanent
Fund Division, State of Alaska, Department of  Case No. 3:19-cv-00298 HRH
Revenue,                                       MOTION PURSUANT TO FRCP 59(e) of
                                               ORDER DENYING LEAVE TO AMEND
                                   Defendants. COMPLAINT




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                  1
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
  Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 1 of 8
         I.       Introduction

         Plaintiff, Smith, by and through counsel, now submits this Motion pursuant to

         FRCP 59(e) to request reconsideration of the denial for leave to amend because

         the order was based on a manifest error of law and fact and because denial of the

         motion will result in manifest injustice.

         II.      Legal Standard Applicable to a Motion Pursuant to FRCP 59(e)

         A Rule 59(e) motion may be granted if the moving party demonstrates any of the

following: (1) the judgment was based upon a manifest error of law or fact; (2) there is

newly discovered or previously unavailable evidence; (3) to prevent manifest injustice;

and (4) there is an intervening change in controlling law. See 11 CHARLES ALAN

WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE §

2810.1 (2d ed. 1995).

         II.      ARGUMENT

                  A. The Order Denying Leave to Amend Was Based on Errors of Law

                       and Fact

                       Plaintiff moves for relief under FRCP 59(e) because the court’s order is

                  erroneous. Defendants’ late reversal of eligibility and payment of 2019

                  PFDs to the Hodges does not make moot the First Amended claims for

                  declaratory judgment and injunction, as well as the other remedies

                  requested. The Court erred when it found that the eight forms of relief plead


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                             2
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
  Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 2 of 8
                  in the First Amended Complaint, were made moot by the payment of the

                  2019 PFDs to the Hodges.1

                       Further, the court erred in finding that this matter does not present a

                  case capable of repetition but evading review.2 Plaintiffs submit that

                  without amendment and without this litigation, Defendants will not identify

                  and pay applicants wrongly denied from 2015-2019 and may continue to

                  enforce the enjoined statutes.

                       Plaintiffs argue that this case is capable of repetition but would evade

                  review based on evidence that, just a few months before this lawsuit was

                  filed and five years after the permanent injunction, PFD representatives told

                  Plaintiff Smith and Ms. Hodge that the enjoined statutes were effective and

                  the basis for denial. PFD representative Jerry Stephens told Ms. Smith that

                  she wasn’t getting her PFD because Alaska does not recognize same sex

                  marriage. PFD Division employees told Ms. Hodge the same and also

                  stated that there was no point in appealing her denial. Following PFD

                  Division advice, Ms. Hodge did not appeal.


1
  Dkt 15, First Am. Complaint at 26-27
2
  Dkt 29 at 3 cites the exception to mootness described in Hamamoto v. Ige, 881 F.3d 719, 722 (9th Cir. 2018)
(quoting Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969, 1976 (2016)). “‘That exception applies only in
exceptional situations, where (1) the challenged action is in its duration too short to be fully litigated prior
to cessation or expiration, and (2) there is a reasonable expectation that the same complaining
party will be subject to the same action again.’” Id. (quoting Kingdomware Techs., 136 S.
Ct. at 1976).”



SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                                                 3
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
    Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 3 of 8
                       From October 12, 2014 to the present, the state officials responsible for

                  determining PFD eligibility have continued to enforce enjoined statutes to

                  deny same sex spouses and dependents the same benefits as heterosexual

                  accompanying spouses and dependents. Only when Plaintiff Smith, who

                  was able to find a lawyer to bring this case to court, did Defendants reverse

                  eligibility for Ms. Smith. Before this lawsuit was filed, PFD Division

                  employees told Ms. Hodge that there was no point in her appealing on her

                  own behalf because the denial was based on her being in a same sex

                  marriage.

                       Defendants have not admitted any unlawful conduct in their answer.

                  The defendants have not identified and have not paid all applicants wrongly

                  denied PFDs for 2015-2019. Without access to the court in this lawsuit,

                  there will be no declaration that PFD Division’s denials of PFDs based on

                  the enjoined laws violated        the United States Constitution and the

                  permanent injunction; there will be no injunction from PFD using the

                  enjoined statutes as a basis for future denials, and no payment of PFDs

                  wrongly denied to applicants from 2015 to 2019 on the basis of            the

                  enjoined statutes.

                       Plaintiff respectfully asks this court to set aside its Order Denying

                  Motion for Leave to Amend as it erroneously held that amendment is futile


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                              4
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
  Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 4 of 8
                   and moot overlooked the well plead requests for declaratory judgment,

                   injunctive relief, and discovery not made moot by payment of the Hodges’

                   PFDs, and also erred when it ignored the facts to suggest that this is a case

                   capable of repetition but evading review.

                       B. The Order Denying Leave to Amend Will Work a Manifest

                   Injustice

                       The Court should also reconsider its order because denial of the motion

                   for leave to amend results in a manifest injustice. The United States

                   Supreme Court has stated, “[i]f the underlying facts or circumstances relied

                   upon by a plaintiff may be a proper subject of relief, he ought to be

                   afforded an opportunity to test the claim on the merits.”3 The First

                   Amended Complaint includes a plea for injunctive and declaratory relief

                   requested along with the payment of PFDs and other remedies and states

                   facts that support those claims. Plaintiffs brought forth well plead facts that,

                   if viewed as true, would result in a finding that Defendants have violated

                   the permanent injunction and the United States Constitution by their

                   ongoing enforcement of statutes enjoined by the court’s order dated

                   October 14, 2014 as to Denali Smith, Megan Hodge, Hodge’s two minor



3
    Foman v. Davis, 371 U.S. 178, 182 (1962).



SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                                 5
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
    Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 5 of 8
                  children, and other same sex accompanying spouses and dependents for the

                  last five years.

                       Upon information and belief, Defendants have not identified and have

                  not paid all persons similarly situated who were denied PFDs for the last

                  five years and will not do so unless this court permits the amendment of the

                  complaint and discovery to determine the scope of Defendants’ conduct.

                  Further, since the applicants wrongly denied are out of state where their

                  spouses are serving in the military, it is unlikely that most of them would

                  learn of this Alaska lawsuit in time to retain counsel and challenge this

                  conduct. By denying leave to amend, this court allows state officials to

                  cover up undeniably discriminatory conduct, to claim the the few cases that

                  come to court are “moot” by reversing PFD eligibility, and to avoid paying

                  other applicants their similarly denied PFDs from 2015-2019 in a timely

                  fashion. For these reasons, the court’s Order Denying the Motion for Leave

                  to Amend works a manifest injustice.

         III.     CONCLUSION

                  Plaintiff respectfully moves for reconsideration of the court’s order denying

         the Motion for Leave to Amend the Complaint pursuant to FRCP 59(e). The court

         erred when it found that amendment would be futile, as the payment of the

         Hodges’ 2019 PFDs does not make futile Plaintiffs’ claims for declaratory


SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                             6
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
  Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 6 of 8
         judgment, injunctive relief, or discovery as to the persons wrongly denied PFDs,

         conduct that is well plead in the First Amended Complaint. In addition, this court

         should reconsider its order because it works a manifest injustice to block victims

         of unlawful discrimination from access to the court, especially in this situation,

         where the victims of discrimination are living temporarily out of state while their

         spouses serve our country. Accordingly, Plaintiff requests that the court grant this

         Motion, Grant the Motion for Leave to Amend the Complaint and accept the First

         Amended Complaint as filed.


         RESPECTFULLY SUBMITTED this 2nd day of February 2020.

         By:      ____________/s/_______________
                  Caitlin Shortell #0405027

         By:      ____________/s/_______________
                  Heather Gardner #0111079


CERTIFICATE OF SERVICE

This certifies that on this 24th day of February 2020, a copy of the foregoing
document was served via electronic service upon:

Rebecca Cain
State of Alaska, Office of the Attorney General
1031 W. 4th Avenue Suite 200
Anchorage, AK 99501

Attorney for Defendants




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                                           7
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
  Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 7 of 8
/s/ Caitlin Shortell




SMITH V. DUNLEAVY ET AL.
CASE NO.: 3:19-cv-00298 HRH
                                                                  8
PLAINTIFF’S MOTION PURSUANT TO FRCP 59(E)
  Case 3:19-cv-00298-HRH Document 30 Filed 02/24/20 Page 8 of 8
